       Case 20-22444-VFP         Doc 18     Filed 12/01/20 Entered 12/01/20 15:40:55             Desc Main
                                            Document Page 1 of 1
   Marie-Ann Greenberg, MAG-1284
   Marie-Ann Greenberg, Standing Trustee
   30 TWO BRIDGES ROAD
   SUITE 330
   FAIRFIELD, NJ 07004-1550
   973-227-2840
   Chapter 13 Standing Trustee
                                                                UNITED STATES BANKRUPTCY COURT
                                                                DISTRICT OF NEW JERSEY
   IN RE:
   RAYMOND C. MIDDLETON                                         Case No.: 20-22444TBA

                                                                HEARING DATE: 01/17/2021

                         TRUSTEE'S OBJECTION TO CONFIRMATION OF PLAN


    Marie-Ann Greenberg, the Chapter 13 Standing Trustee by way of objection to the Debtor's proposed
plan respectfully objects as follows:
         Debtor has failed to provide proof of income.
          The debtor has failed to provide proof of current income. A paystub from debtor’s employer
          dated no later than two weeks prior to the 341 date must be submitted.


    A 401k loan ends during the plan an exact completion date should be supplied to the Trustee ahead of
    confirmation.
       The Trustee has reviewed last year’s tax return and a substantial refund was received. The Trustee
   therefore requests that any refund above $2,500.00 be turned over to the Trustee for the life of the plan.



   WHEREFORE, Marie-Ann Greenberg, the Chapter 13 Standing Trustee prays that confirmation of the Debtor's
Chapter 13 plan in its present form be denied.


Dated: December 01, 2020                                         By:   /S/Marie-Ann Greenberg
                                                                       Marie-Ann Greenberg, Esquire
                                                                       Chapter 13 Standing Trustee
